            Case 2:19-cv-02046-RAJ-BAT Document 12 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     NELYN M MONGHIT, NOEL MAAMO,
 9                                                         CASE NO. 2:19-cv-02046-RAJ-BAT
                                Plaintiff,
10                                                         ORDER GRANTING STAY OF
             v.
                                                           CURRENT CASE DEADLINES
11
     MIKE POMPEO, et al.,
12                              Defendants.
13
            On June 17, 2020, the Court set deadlines for the exchange of Initial Disclosures pursuant
14
     to Fed. R. Civ. P. 26(a)(1) and the filing of a Combined Joint Status Report and Discovery Plan
15
     as required by Fed. R. Civ. P. 26(f) and Local Civil Rule 26(f). Dkt. 10. Defendant’s Answer to
16
     the Complaint is currently due on August 5, 2020. The parties, through counsel, have stipulated
17
     to the stay all case deadlines until December 14, 2020. Dkt. 11.
18
            Based on the parties’ stipulation and for good cause shown, including the parties’ attempt
19
     to resolve this matter without further Court involvement and the inability to complete processing
20
     of Plaintiff’s visa application due to the COVID-19 pandemic, it is ORDERED:
21
            1)      The stipulated motion (Dkt. 11) is GRANTED;
22
            2)      All case deadlines shall be stayed until December 14, 2020;
23



     ORDER GRANTING STAY OF CURRENT
     CASE DEADLINES - 1
           Case 2:19-cv-02046-RAJ-BAT Document 12 Filed 08/06/20 Page 2 of 2



 1         3)     The parties shall move to lift the stay or for a continuance of the stay on or before

 2   December 14, 2020.

 3         DATED this 6th day of August, 2020.

 4

 5                                                      A
                                                        BRIAN A. TSUCHIDA
 6                                                      Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STAY OF CURRENT
     CASE DEADLINES - 2
